Citation Nr: 0910978	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a service-connected 
lumbosacral spine disability, currently evaluated 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1971 to May 1993. 



Procedural history

In an July 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
granted service connection for a lumbosacral spine 
disability; a noncompensable (zero percent) disability rating 
was assigned.  
In a November 1994 rating decision, the RO assigned a 10 
percent disability rating for the Veteran's service-connected 
lumbosacral spine disability.  

The Veteran filed an increased rating claim for his service- 
connected lumbosacral spine disability on October 8, 2004.  
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2005 rating decision of the RO which 
continued the assigned rating at 10 disabling.  The Veteran 
expressed disagreement with this decision in October 2005 and 
requested a review by a decision review officer (DRO).  A DRO 
conducted a de novo review of the Veteran's claim; the RO 
furnished the Veteran a January 2006 statement of the case 
(SOC) which continued the denial of an increased evaluation.  
The Veteran perfected his appeal in March 2006 with the 
timely submission of a VA form 9.  

This case was remanded by the Board in March 2008 for proper 
notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  This was accomplished, and in May 2008 letter 
from the RO.  An October 2008 supplemental statement of the 
case (SSOC) continued to deny the claim.  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected lumbosacral spine disability 
is manifested predominately by pain and limitation of motion.

2.  The evidence does not show that the Veteran's service- 
connected lumbosacral spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
the Veteran's service-connected lumbosacral spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5242 (2008).  

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected lumbosacral spine 
disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court)  held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As was noted in the Introduction, the Board's March 2008 
remand required VA to provide the Veteran with appropriate 
notice pertaining to the Veterans Claims Assistance Act of 
2000 (VCAA) pursuant to Vazquez-Flores.  This was 
accomplished via a May 2, 2008 VCAA letter in which the 
Veteran was given proper notice under Vazquez-Flores.  The 
agency of original jurisdiction was then to readjudicate the 
Veteran's claim.  This was done in the October 2008 SSOC.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remands.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in a letters 
from the RO dated October 28, 2004 and May 2, 2008, including 
a request for evidence showing "that your service-connected 
condition has gotten worse."  Crucially, the RO informed the 
Veteran of VA's duty to assist him in the development of his 
claims in the above-referenced October 2004 and May 2008 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The October 2004 and May 2008 letters further emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original letter]

The Board notes that the October 2004 and May 2008 letters 
specifically requested of the Veteran:  "Please provide the 
VA with any evidence in your possession that pertains to your 
claim."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated June 14, 2006 as well 
as the above-mentioned May 2008 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the June 2006 and May 2008 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Regarding the Veteran's claim for an increased disability 
rating, subsequent to Dingess, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the Veteran:  (1) that, to substantiate a claim, the 
Veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the Veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the above-mentioned 
May 2008 letter, which was issued pursuant to the Board's 
remand instructions.  

The Board recognizes that this letter and the Dingess notice 
letter were mailed to the Veteran after adjudication of the 
claim by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any timing error concerning Vazquez-Flores notice 
was cured with the readjudication in the October 2008 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, his VA and private 
medical records and has provided him with an examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
declined the option of a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Assignment of diagnostic code

The RO has rated the Veteran's spine disability, denominated 
as "chronic lumbosacral strain with degenerative joint 
disease", under Diagnostic Codes 5010 [arthritis] - 5242 
[degenerative arthritis of the spine].  See 38 C.F.R. 
§ 4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The recent VA examination does not reflect a current 
diagnosis of lumbosacral strain.  Rather, the record shows a 
current diagnosis of degenerative joint disease of the lumbar 
spine.  The medical evidence of record indicates that the 
Veteran's service-connected disability is primarily 
manifested by pain and limitation of motion.  Thus, rating 
under Diagnostic Codes 5010 and 5242 is appropriate.  In any 
event, all disorders of the spine, with the exception of 
intervertebral disc syndrome, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

The Board has considered rating the Veteran's lumbosacral 
spine disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  The Board 
finds, however, that this diagnostic code is inapplicable in 
the instant case, because a diagnosis of intervertebral disc 
syndrome has not been rendered.  In particular, the November 
2004 QTC examination report specifically stated: "There are 
no signs of intervertebral disc syndrome present."  




Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because 
the Veteran filed his increased rating claim in October 2004, 
only the revised criteria are applicable.  

The Veteran's service-connected lumbosacral spine disability 
has been rated under Diagnostic Code 5010, which specifies 
that arthritis due to trauma substantiated by X-ray findings 
will be rated as degenerative arthritis [Diagnostic Code 
5003].  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Thus, arthritis of the lumbar spine is rated based on 
limitation of motion under Diagnostic Code 5242.  

The current schedular criteria, namely the General Rating 
Formula for Diseases and Injuries of the Spine, provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease the following 
ratings will apply.    

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  
This formula encompasses current Diagnostic Code 5242 
[degenerative arthritis of the spine].

Analysis

Schedular rating

To obtain a disability rating higher than the currently-
assigned 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  These criteria are disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met].

The most restricted measurement of forward flexion exhibited 
by the Veteran was identified during a November 2004 QTC 
examination, at which time he was able to flex his lower back 
joint to 90 degrees and had a total range of motion of 
240 degrees.  These measurements fall well short of the 
limitation of motion required to warrant a higher schedular 
rating.  There is no competent medical evidence which 
suggests more significant limitation in ranges of back motion 
is present.

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  As noted above, 
on QTC examination in November 2004 the Veteran was able to 
forward flex the lumbosacral spine to at least 90 degrees, 
extend it to 30 degrees, laterally flex it to thirty degrees 
bilaterally, and rotate to 30 degrees bilaterally.  Because 
the Veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

The Veteran has also not exhibited any neurologic impairment 
stemming from his lumbosacral spine disability which would 
necessitate a separate disability rating.  Neurologic 
examination conducted during the November 2004 QTC 
examination was within normal limits with no radiculopathy, 
foot drop, or bladder/bowel dysfunction identified.  
Additionally, motor function and sensory function were found 
to be within normal limits.  No contradictory medical 
evidence is of record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, Note (1) (2008).

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbosacral spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  

Although the Veteran has repeatedly complained of constant, 
aching pain that can be elicited by physical activity and 
relieved by rest, the Veteran was noted to have a full range 
of motion of the lumbosacral spine during the November 2004 
QTC examination.  The QTC examiner specifically noted that 
the Veteran's " . . . range of motion is not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination."  The Veteran's range of motion measurements 
appear to be unchanged after repeated movement.

For these reasons, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Absent additional 
loss of motion or similar functional loss, an increased 
rating is not warranted under DeLuca.   

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  As was 
noted in the Introduction above, the Veteran's most recent 
claim for increased disability ratings for a lumbosacral 
spine disability was filed on October 8, 2004.  In this case, 
therefore, the relevant time period is from October 8, 2003 
to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's service-
connected lumbosacral spine disability was more or less 
severe during the appeal period.  The Veteran has pointed to 
none.  
The 10 percent rating was correctly assigned.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2008) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  As was discussed above, the record on 
appeal does not contain objective medical evidence of any 
associated neurological symptomatology, aside from pain.  No 
foot drop, ankle jerk or other symptom of lower extremity 
disability is indicated by the medical evidence.  

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.  

In addition, the Veteran has at times been diagnosed with 
lumbosacral strain and degenerative joint disease of the 
lumbar spine.  As was noted above, the only current diagnosis 
is degenerative joint disease.  Moreover, based on identified 
symptomatology, there is a single low back disability, 
manifested by low back pain.  Separately rating two diagnoses 
would amount to prohibited pyramiding.  
See 38 C.F.R. § 4.14 (2008) [the evaluation of the same 
disability under various diagnoses is to be avoided].

Thus, Esteban considerations are not for application in this 
case.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the January 2006 SOC the RO determined that 
an extraschedular rating was not warranted as to the 
Veteran's service-connected lumbosacral spine disability.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected lumbosacral spine 
disability such as to render the Veteran's disability 
exceptional or unusual.  It appears that the Veteran has not 
been hospitalized for his service-connected lumbosacral spine 
disability.

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's 
lumbosacral spine disability alone has caused a marked 
interference with employment, over and above that which is 
contemplated in the 10 percent disability rating which is now 
assigned.  See Thun v. Peake, 21 Vet. App. 111 (2008).  There 
is no objective evidence of significant employment impairment 
or lost time from work due to the service-connected back 
disability.  

In addition, there is not evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected lumbosacral spine disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an increased rating for a service-connected 
lumbosacral spine disability, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


